El Juez Asociado Señoe Teavieso,
emitió la opinión del tribunal.
Se interpuso demanda para cobrar un pagaré por $678.48 otorgado por la corporación demandada a Pedro Rosario y endosado por éste al demandante. En aseguramiento de sentencia el demandante embargó en enero 26, 1934, los cá-nones de arrendamiento que tres distintos arrendatarios de-bían pagar a la demandada. Se dictó sentencia en rebeldía el 21 de febrero, 1934, y tres días más tarde el Federal Intermediate Credit Bank of Baltimore intervino en el pleito para pedir el levantamiento del embargo, alegando que en 19 de octubre de 1933, por escritura pública, la demandada reconoció adeudar al banco interventor la suma de $45,425.75, comprometiéndose a pagarla en junio 30, 1934; y que en garantía de esa obligación, la demandada cedió al interventor los cánones de arrendamiento sobre dos solares de su pertenencia, que estaban hipotecados a favor del interventor. La alegada cesión se hizo en los siguientes términos:
“Estipulan asimismo las partes que si en el futuro Tabacaleros de Aibonito, Inc., arrendaren las propiedades sujetas a esta hipoteca, o cualquiera de ellas, los cánones de arrendamiento desde la misma fecha en que comenzaren a devengarse, se entenderán cedidos al Federal Intermediate Credit Bank of Baltimore para aplicar, a medida *793que los vaya recibiendo, en abono a la deuda aquí reconocida; obli-gándose Tabacaleros de Aibonito, Ine., a dar las instrucciones proce-dentes a los arrendatarios para que remesen directamente a dicho Banco el montante de dichos cánones de arrendamiento.”
Ordenado el levantamiento del embargo por la corte inferior, el demandante apeló. Se imputan al tribunal senten-ciador los siguientes errores:
1. Al dictar su resolución de mayo 22, 1934, en cuanto desestimó la objeción de que la solicitud de intervención era tardía.
2. Al dictar su resolución de mayo 22, 1934, en cuanto desestimó la objeción de que la solicitud de intervención no había sido no-tificada a la demandada y ordenó su notificación.
3. Al dictar su resolución de mayo 22, 1934, en cuanto desestimó la objeción de que ios hechos alegados en la moción de levanta-miento de embargo no constituyen causa suficiente para el levan-tamiento de embargo solicitado.
4. Al dictar su resolución final de fecha 1 de septiembre de 1934, en cuanto ordenó el levantamiento del embargo de los cánones que pagaba la General Cigar Co.
5. Al dictar su resolución de 1 de septiembre en cuanto ordenó el levantamiento del embargo de los cánones que pagaban don Can-delario Morales y don Anastasio Noriega, por cuanto dichos cá-nones no fueron objeto de la solicitud de levantamiento de embargo radicada por el interventor.
Examinaremos los errores apuntados:
1. El procedimiento para que nna persona extraña pueda intervenir en una acción o procedimiento judicial está regulado por el artículo 72 del Código de Enjuiciamiento Civil, que lee así:
“Art. 72. — Cualquiera persona antes de la celebración del juicio podrá intervenir en una acción o procedimiento, si tuviere interés en el asunto en litigio, en el éxito de cualquiera de las partes, o algún de-recho en contra de ambas. Esta intervención tiene lugar cuando a un tercero se le permita ser parte en la acción o procedimiento seguido entre otras personas, ya asociándose al demandante para reclamar lo que se pretenda en la demanda, o ya uniéndose al demandado para oponerse a las preteneiones del demandante, o pidiendo algo en sentido adverso a las reclamaciones de demandante y demandado, cuya inter-*794vención se efectúa por medio de demanda, exponiendo en ella los motivos en que se funde, presentada con permiso de la corte, y no-tificada a las partes que no hubieren comparecido y a los abogados de las comparecidas, quienes podrán contestar o alegar una excep-ción a ella, como si fuese una demanda ordinaria.”
Arguye el demandante que la intervención debió ser de-negada por haberse solicitado muy tarde, o sea después de haberse anotado la rebeldía de Tabacaleros de Aibonito, Inc., y registrado sentencia en su contra.
La jurisprudencia de este tribunal anterior al caso de T. Rodríguez & Hnos., S. en C. v. Corte, 40 D.P.R. 874, dió una interpretación estricta y restrictiva a las disposiciones del artículo 72 del Código de Enjuiciamiento Civil, no permi-tiendo la intervención cuando ésta se solicitaba después de haberse celebrado el juicio y dictado sentencia. Véanse: Pillot v. Pittot, 21 D.P.R. 201; Martínez v. Bryan, 24 D.P.R. 384; Fernández v. Obén, 26 D.P.R. 150, y Sabalier v. Iglesias, 33 D.P.R. 492.
En T. Rodríguez & Hnos. v. Corte, supra, un acreedor que había embargado con posterioridad a otros dos embar-gantes, solicitó permiso para intervenir después de haberse vendido los bienes embargados, por orden de la corte, dic-tada de acuerdo con una estipulación celebrada por los dos acreedores que habían embargado antes que el interventor. Y esta Corte Suprema resolvió:
“De todos modos, el interés que tenía el interventor en este caso no era en la validez del arreglo de una reclamación existente entre ]a parte demandante y el demandado, sino en los bienes embargados; y, no habiéndose celebrado un verdadero juicio, o aun si se hubiese ce-lebrado, a un acreedor que tiene un gravamen le asiste el derecho de intervenir y de ser oído, independientemente de las disposiciones técni-cas del artículo 72. Vienen a escena los poderes inherentes y otros ar-tículos del Código de Enjuiciamiento Civil. El derecho-de una corte de permitir a un acreedor que tiene un gravamen ser oído, e im-pugnar los procedimientos cuando se han embargado bienes, no puede estar sujeto a dudas.”
*795La decisión que acabamos de citar vino a ratificar la dic-tada en el caso de Mari v. Mari y Royal Bank of Canada, 26 D.P.R. 665, 670, por la que se resolvió por vez primera en esta jurisdicción que los tenedores de gravámenes sobre pro-piedades envueltas en un litigio o cuyos derechos puedan ser afectados por la sentencia tienen derecho a intervenir. Véanse los casos allí citados y especialmente 20 R.C.L. 684, sec. 20, y 2 R.C.L. 879 a 883.
Más tarde, en Casanova v. Carballeira, Juez, 41 D.P.R. 850, esta corte sostuvo que el remedio de intervención exis-tente en el derecho civil e incorporado a nuestros estatutos al adoptarse las disposiciones del Código de California so-bre la materia, puede ser utilizado por el que reclame como suya una propiedad embargada como perteneciente a otra persona o por el que reclame cualquier gravamen o derecho sobre la propiedad embargada; y que el hecho de que el interventor pueda hacer uso del remedio de tercería no es óbice para el ejercicio de su derecho de intervención. Véase Murray v. Tabacaleros de Bayamón, 43 D.P.R. 210.
Es indudable que de acuerdo con la jurisprudencia citada, el interventor en el presente caso tenía el derecho a interve-nir en el pleito pendiente desde el momento en que se prac-ticó un embargo sobre bienes que él reclama como suyos a virtud de la cesión que le hiciera la corporación demandada. Lo único que nos falta considerar y resolver ahora es si la intervención es tardía por el hecho, de haberse interpuesto después de dictada la sentencia en rebeldía.
Ya hemos visto que en el caso de T. Rodríguez & Hnos. v. Corte, supra, esta corte resolvió que “no habiéndose celebrado un verdadero juicio, o ■anm si se hubiese celebrado, a un acreedor que tiene un gravamen le asiste el derecho de intervenir y de ser oído, independientemente de las disposi-ciones técnicas del artículo 72.” Aunque la frase o •aim si se hubiese celebrado debe ser considerada como un dictum, toda vez que en el caso a que se refería la opinión no se ha-bía celebrado juicio alguno, creemos que es muy difícil en-*796contrar diferencia sustancial alguna entre dicho caso y el de autos. En el caso que hemos citado, la propiedad en con-troversia fue vendida mediante estipulación entre las partes originales del litigio, a la que se dió el mismo efecto que una sentencia, antes de la intervención. En el caso de autos el demandado no contestó la demanda y se dictó senten-cia en rebeldía, antes de la intervención. En uno y otro caso la cuestión litigiosa entre demandante y demandado había sido resuelta antes de que la demanda de intervención fuera interpuesta.
La jurisprudencia que hemos examinado parece estable-cer una distinción entre aquellas intervenciones que tienen por objeto la discusión de los méritos de la controversia en-tre demandante y demandado y aquéllas cuyo único objeto es la protección de los derechos del interventor sobre pro-piedad embargada y sobre la cual se trata de hacer efec-tiva la sentencia dictada o que se pueda dictar en el pleito, sosteniendo que la primera clase de intervenciones deben ser interpuestas antes del juicio, de acuerdo con los requisitos técnicos del estatuto, y que las que se refieren simplemente a la determinación de los derechos respectivos sobre propie-dad embargada pueden ser interpuestas en cualquier mo-mento, siempre que el interventor actúe con la debida dili-gencia.
De la obra Ruling Case Law copiamos lo siguiente:
“Prácticamente todos los estatutos sobre la materia y todas las decisiones de las cortes, donde no están controladas por el estatuto, son al efecto de que el interventor debe ser diligente y no culpable de negligencia inexcusable (laches) después de tener conocimiento del pleito, y que él no tiene derecho a retrasar a los litigantes originales ni a retardar la celebración del juicio. A veces se presenta la cues-tión de si una intervención puede efectuarse después de dictada sen-tencia final. Si no está relacionada con los méritos de la controver-sia y no lia de dilatar la acción principal, ni ha de afectar necesa-riamente cualquiera sentencia que se hubiere dictado en el caso, la intervención puede ser permitida lo mismo después que antes de una sentencia final.” 20 R.O.L. 688, Sec. 27.
*797En la nota qne aparece en 123 A. S. R., páginas 295 y 309, se dice:
“Se presenta algunas veces la cuestión sobre si una intervención puede hacerse después de sentencia final. Si no se refiere a los mé-ritos de la controversia, como cuando se trata de un procedimiento para determinar la validez de un embarg'o o si una propiedad espe-cífica está sujeta al mismo, la intervención no necesita dilatar la ac-ción principal ni tampoco afectar la sentencia que se hubiere dictado. Por lo tanto, en tales casos, no existe razón alguna por la cual una intervención no pueda ser permitida, lo mismo antes que después de sentencia final.” (Citas.)
“Llegamos ahora a la consideración de la tercera clase de casos, o sea de aquéllos en que el peticionario de la intervención solamente reclama la propiedad embargada o algún interés sobre la misma, ba-sándose en que la propiedad no estaba sujeta a ser embargada. En todos los casos de esta clase el peticionario tiene usualmente el reme-dio para recobrar la posesión (replevin) o cualquiera otra acción en ley para recuperar la propiedad o su valor. Sin embargo, en mu-chos estados él no está obligado a recurrir a esos remedios, sino que puede intervenir, y su intervención es tratada como análoga a una acción para recobrar la posesión.” (Citas.)
La petición de intervención en el caso de autos presen-taba a la consideración de la corte inferior una sola cues-tión, o sea si los cánones de arrendamiento eran en la fecha en que se practicó el embargo propiedad de la corporación demandada o si habían pasado ya a ser propiedad del banco interventor, no estando por tanto sujetos a embargo. Esa cuestión en nada podía afectar la controversia principal en-tre demandante y demandado, ni tampoco la sentencia en rebeldía dictada en el caso. Y creemos que el hecho de que esa misma cuestión haya podido resolverse también en una demanda de tercería, no es óbice para que la corte inferior pudiera resolverla por medio de una simple demanda de in-tervención, teniendo como tenía jurisdicción sobre todas las partes interesadas y sobre la propiedad envuelta en la con-troversia. El fin principal que deben perseguir los tribu-nales es el de administrar justicia rápida y evitar litigios *798innecesarios. La corte inferior usó sabiamente de sn dis-creción al interpretar liberalmente las disposiciones del ar-tículo 72 del Código de Enjuiciamiento Civil, para resolver una cnestión sobre la cual tenía jurisdicción y que en nada afectaba la controversia entre las partes originales.
2. El segundo error carece en absoluto de importancia. Es cierto que la petición de intervención no fue notificada originalmente a la corporación demandada y que el demandante se opuso por ese motivo a que se permitiera la intervención. Pero, aun asumiendo que la demandada fuera parte necesaria en ,el procedimiento de intervención, el defecto de no haberla citado debe ser considerado como subsanable, al igual que lo es en el caso de una excepción previa basada en un defecto de partes necesarias. La corte subsanó el defecto ordenando la citación de la parte demandada. De todos modos el error, si alguno se hubiere cometido, no ha podido perjudicar en nada al apelante, y debe ser desestimado.
3 y 4. Se refieren estos dos errores a la suficiencia de los hechos alegados y probados, como fundamento para el levantamiento de embargo decretado por la corte inferior.
Para sostener las alegaciones de su petición, el interventor presentó en evidencia la escritura pública por la cual Tabacaleros de Aibonito, Inc., cedió al banco interventor, en 19 de octubre de 1933, los cánones de arrendamiento de los edificios hipotecados en garantía de la deuda de la deman-dada a dicho Banco. Dicha escritura no fue impugnada en manera alguna por el demandante, y éste no presentó prueba alguna para sostener sus contenciones.
De acuerdo con los términos de la escritura entre la de-mandada y el banco, tan pronto como las dos propiedades hipotecadas comenzaran a producir cánones de arrenda-miento, éstos pasarían a ser propiedad del interventor, para ser abonados a cuenta de la deuda. La obligación contraída por la demandada era una obligación condicional y el dere-*799cho del banco a percibir los arrendamientos nació tan pronto como y a medida que éstos se iban venciendo. Los siguien-tes artículos del Código Civil (1930) son aplicables:
“Art. 1067. — En las obligaciones condicionales la adquisición de los derechos, así como la resolución o pérdida de los ya adquiridos, dependerá del acontecimiento que constituya la condición.
“Art. 1073. — Los efectos de la obligación condicional de dar, una vez cumplida la condición, se retrotraen al día de la constitución de aquélla. Esto no obstante, cuando la obligación imponga recíprocas prestaciones a los interesados, se entenderán compensados unos con otros los frutos e intereses del tiempo en que hubiese estado pen-diente la condición. Si la obligación fuere unilateral, el deudor hará suyos los frutos e intereses percibidos, a menos que por la naturaleza y circunstancias de aquélla deba inferirse que fué otra la voluntad del que la constituyó.
“En las obligaciones de hacer y de no hacer, los tribunales de-terminarán, en cada caso, el efecto retroactivo de la condición cum-plida. ’ ’
Sostenemos que la corte inferior no erró al resolver que de acuerdo con las disposiciones del Código Civil, snpra, tan pronto como las propiedades hipotecadas fueron arrendadas los cánones de arrendamiento pasaron a ser propiedad del banco interventor, por virtud de la cesión que le hiciera la corporación demandada, debiendo retrotraerse el efecto de la obligación a la fecha en que ésta fué contraída, o sea el 19 de octubre de 1933. Por consiguiente, cuando se practicó el embargo en 26 de enero de 1934, ya los cánones en cues-tión no pertenecían a la corporación demandada.
5. Opinamos que el quinto error apuntado ha quedado claramente establecido. En su petición el interventor se limitó a pedir que se dejara sin efecto el embargo en cuanto al canon de $80 mensuales que pagaba la General Cigar Company. Nada se alegó y no existe referencia alguna en la prueba en cuanto a cánones de arrendamiento pagados por o que hubieran de pagar a la demandada los señores Candelario Morales y Anastasio Noriega. Y si bien *800es verdad que en su certificado de diligenciamiento el már-shal hace constar que embargó dichos cánones, también lo es que ni en dicho certificado ni en ninguna parte de los autos se ha hecho constar que tales cánones fueran pagados por el arrendamiento de propiedades cubiertas por la escri-tura de 19 de octubre de 1933.

Por las rosones expuestas se modifica la resolución ape laida para que sea efectiva solamente en cuanto al levanta-miento del embargo trabado sobre los cánones pagados por la General Cigar Company, dejando en vigor dicho embargo en cuanto a los otros cánones embargados. Y asi modificada se confirma.

Los Jueces Señores Presidente del Toro y Asociado Cor-dova Dávila no intervinieron.